                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  JONESBORO DIVISION

FARRA BANKS JACKSON                                                                 PLAINTIFF

v.                               Case No. 3:17-cv-00167 KGB

NESTLE USA, INC.                                                                  DEFENDANT

                                             ORDER

       Before the Court is a motion to withdraw filed by Robert A. Newcomb, counsel for plaintiff

Farra Banks Jackson (Dkt. No. 22). Plaintiff’s counsel moves to withdraw as counsel for Ms.

Jackson. According to plaintiff’s counsel, he has been unable to communicate with Ms. Jackson,

and Ms. Jackson expressed a lack of trust in counsel (Id., ¶¶ 1-2).

       The Court grants the motion to withdraw (Dkt. No. 22). Robert A. Newcomb is terminated

as counsel of record for Ms. Jackson. Ms. Jackson has up to and including 30 days from the date

of this Order to inform the Court in writing whether she has obtained new counsel or wishes to

continue to proceed pro se. The Court stays this case until Ms. Jackson informs the Court of how

she wishes to proceed.

       As Ms. Jackson is currently proceeding pro se, she is directed to Local Rule 5.5(c)(2) of

the Local Rules of the United States District Court for the Eastern and Western Districts of

Arkansas, which provides:

       Parties appearing pro se. It is the duty of any party not represented by counsel to
       promptly notify the Clerk and the other parties to the proceedings of any change in
       his or her address, to monitor the progress of the case, and to prosecute or defend
       the action diligently. A party appearing for himself/herself shall sign his/her
       pleadings and state his/her address, zip code, and telephone number. If any
       communication from the Court to a pro se plaintiff is not responded to within thirty
       (30) days, the case may be dismissed without prejudice. Any party proceeding pro
       se shall be expected to be familiar with and follow the Federal Rules of Civil
       Procedure.
       Further, the Court directs Ms. Jackson’s attention to the pending motion to dismiss for want

of prosecution or, in the alternative, motion to compel (Dkt. No. 10). Ms. Jackson has 30 days

from the entry of this Order to respond to the pending motion (Id.). At that time, the Court will

consider the motion ripe for the Court’s determination.

       The Clerk of the Court is directed to mail a copy of this Order to Ms. Jackson at the

following address, which was provided by her former counsel:

Farra Jackson
4820 Ocean Drive
Jonesboro, AR 72401

       So ordered this 26th day of March, 2019.

                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
